Citation Nr: 1242696	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for acid reflux and assigned a 10 percent evaluation, effective February 28, 2004-the date the Veteran filed his claim for service connection.  The Veteran timely appealed that issue.

This case was last before the Board in March 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

In the March 2011 Board decision, the Board denied the Veteran's claims for increased evaluation of his lumbar spine.  The Veteran did not appeal those claims to the United States Court of Appeals for Veterans Claims (Court), or ask for reconsideration, and the Board considers those claims to be final.

The Board additionally remanded the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the March 2011 decision.  During the pendency of that remand, the Veteran was awarded entitlement to TDIU effective February 1, 2009, the month after he reportedly stopped working, in a September 2012 rating decision.  This is a substantial grant of the benefit sought, and that matter is no longer in appellate status.  



FINDING OF FACT

Throughout the appeal period, the Veteran's acid reflux is manifested by epigastric distress with nausea, heartburn/pyrosis, vomiting/regurgitation, with accompanied by substernal pain, and some weight loss, restriction in the types of food he eats, and sleep impairment.  However, the weight loss is not material and the symptomatology is not productive of hematemesis, melena, moderate anemia or severe impairment of his health;.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for acid reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7346 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for acid reflux arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Veteran's claim was initially remanded in March 2011 for further development, to include obtaining VA treatment records and obtaining a new VA examination; those treatment records have been obtained and associated with the claims file and the Veteran underwent a VA examination of his acid reflux in May 2011.  

Accordingly, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned an initial 30 percent evaluation for his acid reflux, effective February 28, 2004-the date he filed his claim for service connection.  

The Veteran's acid reflux is currently evaluated under the provisions of Diagnostic Code 7346, as analogous to hiatal hernia.  The Rating Schedule does not provide specific criteria for rating acid reflux.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2012).  Diagnostic Code 7346 indicates that hiatal hernia should be rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  See 38 C.F.R. § 4.114.  The Board finds that rating the Veteran's acid reflux under Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability.  

Under Diagnostic Code 7346, a 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).  

Turning to the evidence of record, the Veteran has averred throughout the appeal period that he deserves a higher evaluation for his acid reflux because he has increased heartburn and other acid reflux symptomatology that awakens him at night with a feeling of "choking," trouble swallowing, and feeling "like hot sauce has been poured in his lungs."  He also indicates that he can no longer handle eating spicy foods and that certain foods cause him to have acid reflux symptoms.

A review of the Veteran's private treatment records in the claims file demonstrate that he has not had any private treatment for his acid reflux.  The Veteran's VA treatment records demonstrate that in January 2004 he complained of gastroesophageal reflux symptoms , including "awaken[ing] choking," nonexertional substernal pain after eating or with lying down, and trouble with spicy foods.  He was prescribed medication.

In January 2006, the Veteran indicated that he had increased heartburn symptoms since beginning chemotherapy and the doctors appeared to confirm that such increased symptomatology was due to his chemotherapy.  In June 2008, the Veteran was shown to have mild epigastric distress and he was obese; in August 2009, he had nausea, vomiting and diarrhea.  In April and November 2011, it was reported that the Veteran did not have melena or bright red blood per rectum (BRBPR).

In May 2011, the Veteran underwent a VA general medical examination, during which he reported having nausea, vomiting, diarrhea, and heartburn/pyrosis, but denied having constipation, indigestion, hemorrhoids, hernia, abdominal mass or swelling, regurgitation, jaundice, dysphagia, or a history of abdominal pain, hematemesis, or melena.  

On the same day, the Veteran also underwent a VA gastroesophageal examination, at which time he noted that he has nausea when in a reclined position, daily esophageal distress accompanied by frequent, moderate substernal pain, daily heartburn/pyrosis, and regurgitation of a clear liquid several times a week.  He denied any vomiting, dysphagia, hematemesis, melena, or esophageal dilatation.  On examination, the Veteran had overall good general health and no signs of anemia.  He weighed 263 pounds with a less than 10 percent weight loss compared to his baseline.  The examiner described the Veteran as well-developed and well-nourished.  The Veteran was diagnosed with gastroesophageal reflux disease of moderate severity and not disabling for gainful sedentary or physical employment.  The examiner noted that the Veteran complained of losing sleep at night due to his acid reflux and that over the last three years certain foods-not just spicy food-will cause his symptomatology at night.

On the basis of the foregoing, the Board finds that a higher evaluation is not warranted.  First, the Board notes that the Veteran's acid reflux is characterized by epigastric distress with nausea, vomiting/regurgitation, and accompanied by substernal pain.  

Looking at the criteria for a higher evaluation, the Board concedes that the Veteran has symptoms of pain and vomiting.  However, while there is a weight loss noted in the May 2011 examination, a less than 10 percent from baseline loss does not appear to be "material weight loss" in this case, particularly given that Veteran was noted as still weighing 263 pound and having been obese prior to the examination.  

Still, assuming without conceding that the Veteran had material weight loss, a higher evaluation is still not warranted in this case, as the above criteria must be present with either hematemesis or melena with moderate anemia.  Not one of these conditions has been demonstrated during the appeal period.

Finally, insofar as a higher evaluation can be assigned if a combination of the Veteran's acid reflux symptoms are productive of a severe impairment of health, the Board cannot find that such impairment exists in this case.  The Veteran is shown to be well-developed, well-nourished and in overall good general health in the May 2011 VA examination; moreover, his symptomatology was assessed by the examiner to be of a moderate rather than severe nature.  

While the Veteran might believe that his acid reflux results in a severe impairment to his health, he is not competent to assess that the degree of health impairment due solely to GERD.  The Board finds the VA examiner's medical assessment regarding the severity of the impact to the Veteran's health to be more probative in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In short, the Veteran is shown to have epigastric distress with nausea, heartburn/pyrosis, vomiting/regurgitation, accompanied by substernal pain, and some weight loss, restriction in the types of food he eats, and sleep impairment.  However, the Board finds that there is no evidence that such weight loss is material, or the severity of the Veteran's acid reflux symptomatology is productive of a severe impairment of his health.  Nor is there any evidence of hematemesis, melena, or moderate anemia throughout the record.  Accordingly, the Veteran's claim for an initial evaluation in excess of 30 percent for acid reflux must be denied on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected acid reflux, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for acid reflux is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


